The only question presented by the appeal, in this case, is whether the defendant, under his contract of purchase, would acquire a good title in fee simple under the plaintiffs' deed, as executors of the last will and testament of Eliza B. Sommers, to the land bought by him, "free and clear of, and from all right, title, interest, claim and demand of the residuary devisees in said will mentioned." This objection to the acceptance of the deed, was placed "on the ground that the plaintiffs, as such executors, as aforesaid, had no power or authority to convey said premises in manner and form, as they had assumed to do, or otherwise, because the said premises had been devised in fee to parties named in said last will."
The testatrix, by the first item of the will, gave her husband a pecuniary legacy of $30,000 absolutely, and the use and possession of a dwelling-house and two lots of land in the city of New York, during the term of his natural life, and then declared that, "on his death, the said house and two lots of land, or the proceeds thereof, if sold, should form a *Page 294 
part of his residuary estate. She also gave her husband, during his lifetime, the use of the household furniture, contained in said dwelling-house; and, after giving several pecuniary legacies, amounting in the aggregate to a large amount, she gave, devised and bequeathed all the rest, residue and remainder of her estate, both real and personal, to different persons. She then nominated the plaintiffs executors, and concluded with the following provision: "And I do hereby give and grant unto my said executors, full power and authority to grant, bargain and sell my real estate, or any part thereof, for such price and on such terms, as they shall deem best, and to execute and deliver all necessary and proper deeds of conveyance to the purchaser thereof. It is, however, my will, and I do order and direct that the real estate herein given and devised to my said husband, during his lifetime, shall not be sold by my said executors without the written consent of my said husband; and in case of the sale thereof, with his consent, it is my will, that my said husband shall receive the interest of the proceeds of the sale thereof, during his lifetime."
The husband of the testatrix survived her, but died before the proof of her will.
It is stated in the case submitted to us, that she died seized in her own right in fee, amongst other real estate, amounting in the aggregate to upward of $50,000, of the lot or piece of land purchased by the defendant, but it does not appear whether she owned any except the dwelling-house, and two lots of land devised in and by the said first item, and as that was thereby only disposed of for life, the residuary devise in the clause is entirely consistent with the fact that she had no other; and it is evident that she by that item, contemplated a conversion thereof into personal estate, for the purpose of distribution of the proceeds under the residuary clause, and she expressly provides for that contingency, by declaring that the proceeds shall in that case form a part of her residuary estate.
There is, therefore, no ground for the assumption, as a *Page 295 
ground for objection to the title, that the pieces in question "had been devised in fee to parties named in said last will."
If, however, it be assumed that the property sold was other than that referred to in the first item, I am of opinion that the defendant would have acquired a good title thereto. It is the fair inference, from the direction as to the dwelling-house, and two lots connected therewith, and the general power of sale given to the executors of the will, that she intended to give them a discretionary power to sell the whole of her real estate, and convert the same into money to enable them to make a division of the proceeds with the personal estate among the distributees under the residuary clause. That, after the disposition of all the rest, residue, and remainder of her estate, both real and personal, directs it to be divided into five equal parts, treating it as an entire property. That clearly directs such division to be made by the executors, and the power of sale was given to them to carry out that object. There is no question as to the validity of such a provision.
I will only add, in relation to the case of Quinn v.Skinner (49 Barb., p. 128), relied on by the appellant as an authority for his objection to the title, that it does not sustain it. There were many facts in that case not in this, which controlled that decision; and if there are any general remarks in the opinion there given that give color to the appellant's claim, it appears that they were not intended to apply "where the object of the power had been worthy such a distribution, the protection of infants, or the like." That opinion was not concurred in by all of the judges, as appears by a reference to the case in 50 Barb., p. 4, in note of errata, and the two judges by whom the decision therein was made, joined in the judgment now under review. They, therefore, did not consider the questions the same; if they did, it would follow that they intended to overrule their former decision.
In any aspect of the case, I see no ground for the reversal of the judgment appealed from. It must therefore be affirmed with costs.
All the judges concurring, judgment affirmed. *Page 296